       Case 2:14-cr-00323-GAM Document 1258 Filed 03/23/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :
                                                :
                           v.                   :             CRIMINAL ACTION
                                                :             No. 14-323-1
WILLIAM DORSEY                                  :
                                                :
                                                :


                                        ORDER


      This 23rd day of March, 2021, it is hereby ORDERED that Defendant’s Supplemental

Motion in Support of his Motion to Vacate under 28 U.S.C. § 2255, ECF 1182, is DENIED.




                                                  /s/ Gerald Austin McHugh
                                                United States District Judge




                                            1
